Morgan, J.
This is a suit on an open account and on a promissory, note, secured by mortgage, upon which plaintiff had judgment.
The grounds upon which the defendant asks us for a reversal of tho judgment are —
First — That the account sued on exceeds five hundred dollars, and is only proved by one witness; and
Second — That on cross-examination plaintiff said that the note sued on was given to him as security in part payment of tho accounts sued on; that tho plantation, of Drauzin Tricho owed him $2611 50, and he owed one-half of this sum to Sevin & Gourdain, in New Orleans, and Mr. Drauzin Triche gave him tho note to secure the one-half due Sevin & Gourdain, as colla,toral security, but not to secure the one-half duo him.
First — Tho account is composod of many items, not one of which amounts to five hundred dollars, and tho witness swore that each of the items was correctly stated in the account. This was competent and sufficient evidence.
Second — Tho note is held by plaintiff, who is, inlaw, tho owner thereof. Payment to him discharges the debt, and there is no plea of want of consideration therefor.
Judgment affirmed.